                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,                      )
                                                )
                               Plaintiff,       )
                                                )
                         v.                     )    Case No. 18-00228-01-CR-W-DGK
                                                )
 MATTHEW HARRIS,                                )
                                                )
                               Defendant.       )

                    MEMORANDUM OF MATTERS DISCUSSED AND
                     ACTION TAKEN AT PRETRIAL CONFERENCE


PENDING CHARGE: On August 29, 2018, the Grand Jury returned a three-count Indictment
charging the Defendant, Matthew Harris, with possession with intent to distribute
methamphetamine, possession of a firearm in furtherance of drug trafficking and felon in
possession of firearms.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Robert M. Smith
           Case Agent: ATF Teddy Horton
     Defense: Anita L. Burns
           Assisting: Kendra Jackson

OUTSTANDING MOTIONS: No outstanding motions.


TRIAL WITNESSES:
     Government: 3-4 with stipulations; 5-6 without stipulations
     Defendant: 2 witnesses, not including the Defendant

TRIAL EXHIBITS:
     Government: approximately 30-40 exhibits
     Defendant: approximately 5-10 exhibits

DEFENSES: General denial.

POSSIBLE DISPOSITION:
       ( ) Definitely for trial; ( ) Possibly for trial; (X) Likely a plea will be worked out

TRIAL TIME: 2-3 days total
     Government’s case including jury selection: 2 day(s)
     Defendant: ½ day(s)

STIPULATIONS: Stipulation as to felony status and nexus on the firearms.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
             Government: Due on or before May 29, 2019.
             Defendant: Due on or before May 29, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due on or before June 5, 2019.

Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: None anticipated. Due on or before June 5, 2019.


TRIAL SETTING: Criminal jury trial docket set for June 10, 2019.

       Please note:


       IT IS SO ORDERED




                                                       /s/ Lajuana M. Counts
                                                      LAJUANA M. COUNTS
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
